       Case 5:19-cv-03431-SVK Document 1 Filed 06/17/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
10
11
       Scott Johnson,                            Case No.
12
                 Plaintiff,
13                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
       Jorge Vasquez, in individual and          Act; Unruh Civil Rights Act
15     representative capacity as trustee of
       the Jorge Vasquez Trust;
16     Jose Tellez; and Does 1-10,

17               Defendants.
18
19         Plaintiff Scott Johnson complains of Jorge Vasquez, in individual and

20   representative capacity as trustee of the Jorge Vasquez Trust; Jose Tellez; and

21   Does 1-10 (“Defendants”), and alleges as follows:

22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25   level C-5 quadriplegic. He cannot walk and also has significant manual

26   dexterity impairments. He uses a wheelchair for mobility and has a specially

27   equipped van.

28     2. Defendant Jorge Vasquez, in individual and representative capacity as


                                            1

     Complaint
       Case 5:19-cv-03431-SVK Document 1 Filed 06/17/19 Page 2 of 8




 1   trustee of the Jorge Vasquez Trust, owned the real property located at or about
 2   17945 Monterey Rd., Morgan Hill, California, in July 2018.
 3     3. Defendant Jorge Vasquez, in individual and representative capacity as
 4   trustee of the Jorge Vasquez Trust, owned the real property located at or about
 5   17945 Monterey Rd., Morgan Hill, California, in January 2019.
 6     4. Defendant Jorge Vasquez, in individual and representative capacity as
 7   trustee of the Jorge Vasquez Trust, owned the real property located at or about
 8   17945 Monterey Rd., Morgan Hill, California, in March 2019.
 9     5. Defendant Jorge Vasquez, in individual and representative capacity as
10   trustee of the Jorge Vasquez Trust, owns the real property located at or about
11   17945 Monterey Rd., Morgan Hill, California, currently.
12     6. Defendant Jose Tellez owned Star Motors located at or about 17945
13   Monterey Rd., Morgan Hill, California, in July 2018.
14     7. Defendant Jose Tellez owned Star Motors located at or about 17945
15   Monterey Rd., Morgan Hill, California, in January 2019.
16     8. Defendant Jose Tellez owned Star Motors located at or about 17945
17   Monterey Rd., Morgan Hill, California, in March 2019.
18     9. Defendant Jose Tellez owns Star Motors located at or about 17945
19   Monterey Rd., Morgan Hill, California, currently.
20     10. Plaintiff does not know the true names of Defendants, their business
21   capacities, their ownership connection to the property and business, or their
22   relative responsibilities in causing the access violations herein complained of,
23   and alleges a joint venture and common enterprise by all such Defendants.
24   Plaintiff is informed and believes that each of the Defendants herein,
25   including Does 1 through 10, inclusive, is responsible in some capacity for the
26   events herein alleged, or is a necessary party for obtaining appropriate relief.
27   Plaintiff will seek leave to amend when the true names, capacities,
28   connections, and responsibilities of the Defendants and Does 1 through 10,


                                            2

     Complaint
       Case 5:19-cv-03431-SVK Document 1 Filed 06/17/19 Page 3 of 8




 1   inclusive, are ascertained.
 2
 3     JURISDICTION & VENUE:
 4     11. The Court has subject matter jurisdiction over the action pursuant to 28
 5   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 6   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 7     12. Pursuant to supplemental jurisdiction, an attendant and related cause
 8   of action, arising from the same nucleus of operative facts and arising out of
 9   the same transactions, is also brought under California’s Unruh Civil Rights
10   Act, which act expressly incorporates the Americans with Disabilities Act.
11     13. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
12   founded on the fact that the real property which is the subject of this action is
13   located in this district and that Plaintiff's cause of action arose in this district.
14
15     FACTUAL ALLEGATIONS:
16     14. Plaintiff went to Star Motors in July 2018, January 2019, and March
17   2019 with the intention to avail himself of its services, motivated in part to
18   determine if the defendants comply with the disability access laws.
19     15. Star Motors is a facility open to the public, a place of public
20   accommodation, and a business establishment.
21     16. Parking spaces are one of the facilities, privileges, and advantages
22   offered by Defendants to patrons of Star Motors.
23     17. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
24   to provide accessible parking.
25     18. Currently, the defendants fail to provide accessible parking.
26     19. Entrance into Star Motors is another one of the facilities, privileges, and
27   advantages offered by Defendants to patrons of Star Motors.
28     20. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed


                                               3

     Complaint
       Case 5:19-cv-03431-SVK Document 1 Filed 06/17/19 Page 4 of 8




 1   to provide an accessible entrance.
 2     21. Currently, the defendants fail to provide an accessible entrance.
 3     22. Paths of travel are also one of the facilities, privileges, and advantages
 4   offered by Defendants to patrons of Star Motors.
 5     23. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 6   to provide accessible paths of travel.
 7     24. Currently, the defendants fail to provide accessible paths of travel.
 8     25. Plaintiff personally encountered these barriers.
 9     26. By failing to provide accessible facilities, the defendants denied the
10   plaintiff full and equal access.
11     27. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     28. Star Motors has a sales counter where it handles transactions with
14   customers.
15     29. Meanwhile, and even though the plaintiff did not confront the barrier,
16   the defendants fail to provide an accessible sales counter.
17     30. The defendants have failed to maintain in working and useable
18   conditions those features required to provide ready access to persons with
19   disabilities.
20     31. The barriers identified above are easily removed without much
21   difficulty or expense. They are the types of barriers identified by the
22   Department of Justice as presumably readily achievable to remove and, in fact,
23   these barriers are readily achievable to remove. Moreover, there are numerous
24   alternative accommodations that could be made to provide a greater level of
25   access if complete removal were not achievable.
26     32. Plaintiff will return to Star Motors to avail himself of its services and to
27   determine compliance with the disability access laws once it is represented to
28   him that Star Motors and its facilities are accessible. Plaintiff is currently


                                              4

     Complaint
       Case 5:19-cv-03431-SVK Document 1 Filed 06/17/19 Page 5 of 8




 1   deterred from doing so because of his knowledge of the existing barriers and
 2   his uncertainty about the existence of yet other barriers on the site. If the
 3   barriers are not removed, the plaintiff will face unlawful and discriminatory
 4   barriers again.
 5     33. Given the obvious and blatant nature of the barriers and violations
 6   alleged herein, the plaintiff alleges, on information and belief, that there are
 7   other violations and barriers on the site that relate to his disability. Plaintiff will
 8   amend the complaint, to provide proper notice regarding the scope of this
 9   lawsuit, once he conducts a site inspection. However, please be on notice that
10   the plaintiff seeks to have all barriers related to his disability remedied. See
11   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
12   encounters one barrier at a site, he can sue to have all barriers that relate to his
13   disability removed regardless of whether he personally encountered them).
14
15   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
16   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
17   Defendants.) (42 U.S.C. section 12101, et seq.)
18     34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint.
21     35. Under the ADA, it is an act of discrimination to fail to ensure that the
22   privileges, advantages, accommodations, facilities, goods and services of any
23   place of public accommodation is offered on a full and equal basis by anyone
24   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
25   § 12182(a). Discrimination is defined, inter alia, as follows:
26             a. A failure to make reasonable modifications in policies, practices,
27                or procedures, when such modifications are necessary to afford
28                goods,     services,     facilities,   privileges,    advantages,      or


                                               5

     Complaint
       Case 5:19-cv-03431-SVK Document 1 Filed 06/17/19 Page 6 of 8




 1                accommodations to individuals with disabilities, unless the
 2                accommodation would work a fundamental alteration of those
 3                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 4            b. A failure to remove architectural barriers where such removal is
 5                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 6                defined by reference to the ADA Standards.
 7            c. A failure to make alterations in such a manner that, to the
 8                maximum extent feasible, the altered portions of the facility are
 9                readily accessible to and usable by individuals with disabilities,
10                including individuals who use wheelchairs or to ensure that, to the
11                maximum extent feasible, the path of travel to the altered area and
12                the bathrooms, telephones, and drinking fountains serving the
13                altered area, are readily accessible to and usable by individuals
14                with disabilities. 42 U.S.C. § 12183(a)(2).
15     36. When a business provides parking for its customers, it must provide
16   accessible parking.
17     37. Here, the failure to provide accessible parking is a violation of the law.
18     38. When a business provides an entrance, it must provide an accessible
19   entrance.
20     39. Here, the failure to provide an accessible entrance is a violation of the
21   law.
22     40. When a business provides paths of travel, it must provide accessible
23   paths of travel.
24     41. Here, the failure to provide accessible paths of travel is a violation of the
25   law.
26     42. When a business provides facilities such as a sales or transaction
27   counter, it must provide an accessible sales or transaction counter.
28     43. Here, the failure to provide an accessible sales counter is a violation of


                                             6

     Complaint
       Case 5:19-cv-03431-SVK Document 1 Filed 06/17/19 Page 7 of 8




 1   the law.
 2     44. The Safe Harbor provisions of the 2010 Standards are not applicable
 3   here because the conditions challenged in this lawsuit do not comply with the
 4   1991 Standards.
 5     45. A public accommodation must maintain in operable working condition
 6   those features of its facilities and equipment that are required to be readily
 7   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8     46. Here, the failure to ensure that the accessible facilities were available
 9   and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14     47. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21     48. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23     49. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27     50. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              7

     Complaint
        Case 5:19-cv-03431-SVK Document 1 Filed 06/17/19 Page 8 of 8




 1   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 2   (c).)
 3      51. Although the plaintiff was markedly frustrated by facing discriminatory
 4   barriers, even manifesting itself with minor and fleeting physical symptoms,
 5   the plaintiff does not value this very modest physical personal injury greater
 6   than the amount of the statutory damages.
 7
 8             PRAYER:
 9             Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11           1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15           2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
     Dated: June 15, 2019                 CENTER FOR DISABILITY ACCESS
20
21
                                          By:
22
23                                        ____________________________________

24                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
25
26
27
28


                                                8

     Complaint
